UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6059



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KENNY MONTANA HOLTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:98-cr-00009; 4:06-cv-00013)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenny Montana Holton, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenny Montana Holton seeks to appeal the district court’s

order construing his motion to amend the presentence report as a

successive    motion      filed     under    28    U.S.C.     §   2255     (2000),     and

dismissing    it    for    lack     of   jurisdiction.            The    order    is   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district       court    is    debatable       or   wrong      and    that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Holton has not made the requisite showing.

Accordingly,       we   deny      Holton’s      motion    for     a     certificate     of

appealability and dismiss the appeal. We also deny Holton’s motion

for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court     and     argument      would     not    aid   the

decisional process.

                                                                                DISMISSED


                                         - 2 -